Citation Nr: 1242475	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-39 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for lumbosacral strain with degenerative changes. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 10 percent disability rating for lumbosacral strain with degenerative changes.

In May 2011, the Board remanded the Veteran's increased rating claim for further examination.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an increased disability rating in excess of 10 percent for lumbosacral strain with degenerative changes.

When the Board remanded this case in May 2011, it directed the RO/AMC to schedule the Veteran for a new VA examination to determine the current severity of his service-connected lumbosacral strain with degenerative changes.  The Veteran was afforded a VA examination in June 2011.  At the examination, the Veteran reported that he was in a motor vehicle accident two weeks prior, injuring his back and currently receiving treatment for those injuries.  

In light of the evidence of record, the Board finds the current severity and manifestations of the Veteran's service-connected lumbosacral strain with degenerative changes remains unclear.  The Board notes that the Veteran may be compensated only for a service-connected disability, and the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Here, there is a question as to which of the Veteran's back disability symptoms are related to his service-connected lumbosacral strain with degenerative changes, and which symptoms are related to his back injury from a motor vehicle accident.  On remand, the examiner, if practicable, should attempt to determine whether any current back disability is attributable to his motor vehicle accident and separate from the Veteran's service-connected lumbosacral strain with degenerative changes.  See also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters by noting that, when it is not possible to separate the effects of conditions, VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the claimant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition).

Accordingly, the case is REMANDED for the following action:

1) The Veteran should be scheduled for a new VA spine examination to determine the current level of severity of the Veteran's back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

All pertinent pathology found on examination should be included in the evaluation report.  In particular, the examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire lumbar spine, and of unfavorable ankylosis of his entire spine.

Also, the examiner should identify any neurological pathology related to the service-connected lumbar spine disability (including the nerves involved) and fully describe the extent and severity of those symptoms.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Also, the examiner should provide the ranges of motion of the Veteran's lumbar spine.  The examiner should note whether-upon repetitive motion of the Veteran's back-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should also indicate the impact of the Veteran's back condition on his ability to work.

Specifically, the examiner should determine which of the Veteran's current lumbar spine symptoms are related to his service-connected lumbosacral strain with degenerative changes, the June 2011 motor vehicle accident, and any other cause.  If the examiner is unable to separate the symptoms of the lumbar spine that are attributable to the service-connected lumbosacral strain with degenerative changes to those of the motor vehicle accident injuries, it must be so stated.

Additionally, in rendering this opinion, the examiner should consider and discuss the June 2011 VA examination report, VA outpatient treatment records, private treatment records, the July 2011 and December 2010 MRI reports, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims.  If the claim is denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


